DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display interface of claims 14 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, “to obtaining ultrasound echo data” in line 4 should read –to obtain ultrasound echo data--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “a vibrator” in claims 1 and 16 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “a vibrator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “vibrator”) is modified by functional language (“to drive the transducer to vibrate”). The limitation meets 
A review of the specification shows that there appears to be no the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “display device” in claim 14 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “display device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “display device”) is modified by functional language (“configured to display”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 recite the limitation “a vibrator”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “to detect a deformation of the biological tissue caused by an external force”. Examiner notes that while the specification appears to provide support that previous methods include vibration elasticity imaging based on shear waves generated by an external vibration (PGPub [0004]), there is no explicit disclosure that the deformation of the present invention is caused by an external force, nor what the external force is. In fact, the specification clearly discloses that the deformation is formed by vibrations of the vibrator included in the probe of the specification (PGPub 
Claim 1 recites the limitation “to detect the shear wave”. Examiner notes that while there is literal support for detecting the shear wave, there does not appear to be disclosure for how the actual shear wave is detected. While applicants PGPub [0089] discloses that the displacement of a certain point on the shear wave propagation path may be calculated according to the received echo signals and this may be used to determine when the shear wave has reached this point and determining the propagation path or trajectory of the shear wave by determined times when the shear wave reaches the point, however this appears to be a detection of the point which is used to determine when a shear wave is present, and not the detection of the actual shear wave. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 8 recites the limitation “the transducer differently marks the ultrasound echo data”. Examiner notes that while there appears to be support for the transmitting/receiving controller marking the ultrasound echo data, there does not appear to be support that the transducer differently marks the ultrasound echo data. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 14 recites the limitation “a display device”. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “a vibrator” in lines 2 and 5, respectively. It is unclear what the vibrator is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, it has been interpreted to mean anything that vibrates.
Claim 1 recites the limitation “a vibrator” in line 7. It is unclear if this is the vibratory of line 2 or a different vibrator. For examination purposes, it has been interpreted to mean any vibrator.  
Claim 1 recites the limitation “controls part or all of the multiple elements to transmit a second ultrasound wave” in line 14-15. It is unclear if this is the same part of the multiple elements of line12 or a different part of the multiple elements. For examination purposes, it has been interpreted to mean either the same or different part. 
Claim 1 recites the limitation “the vibrator” in line 8. It is unclear if this is the vibrator of line 7 or line 2. For examination purposes, it has been interpreted to mean either vibrator. 
Claim 1 recites the limitation “the vibrator” in line 9. It is unclear if this is the vibrator of line 7 or line 2. For examination purposes, it has been interpreted to mean either vibrator. 
Claim 1 recites the limitation “a second ultrasound wave” in line 15. It is unclear if this is the same ultrasound wave as the first ultrasound wave or a different ultrasound wave. For examination purposes, it has been interpreted to mean either the first or a different ultrasound wave. 

Claim 1 recites the limitation “controls part or all of the multiple elements to receive echoes of the second ultrasound wave” in lines 19-20. It is unclear if this is the same part of the multiple elements of line 12, line 14, line 17 or a different part of the multiple elements. For examination purposes, it has been interpreted to mean either the any part of the multiple elements.
Claim 1 recites the limitation “an ultrasound echo data for strain detection” in line 19. It is unclear if this is the ultrasound echo data of line 18 or different ultrasound echo data. For example, it is unclear if the same ultrasound echo data is used for vibration elasticity detection and strain detection.
Claim 1 recites the limitation “to detect the shear wave” in line 16. It is unclear how the shear wave is detected in light of the 35 U.S.C. 112(a) above. For examination purposes, it has been interpreted to mean that the shear wave propagation information (e.g. velocity, trajectory, etc.)  is determined from the ultrasound echo information. 
Claim 1 recites the limitation “to detect a deformation of the biological tissue caused by an external force” in lines 13-14. It is unclear how the deformation of the biological tissue is caused by an external force in light of the 112(a) above. For examination purposes, it has been interpreted that the deformation is caused by any force/vibration.
Claim 1 recites the limitation “a vibration elasticity result” in line 22. It is unclear if the strain elasticity result is the same as the vibration elasticity result. For examination purposes, it has been interpreted to mean either the same or different elasticity result. 

Claim 2 recites the limitation “a vibration control sequence for strain detection” in lines 2-3. It is unclear if this is the vibration control sequence of line 2 or a different vibration control sequence.  For examination purposes, has been interpreted to mean any vibration control sequence.
Claim 2 recites the limitation “a vibration control sequence for strain detection” in line 3. It is unclear if this is the same strain detection of claim 1 or a different strain detection. 
Claim 2 recites the limitation “to vibrate for vibration elasticity detection” in line 4. It is unclear if this is the vibration elasticity detection of claim 1 or of claim 2 line 2 or a different vibration elasticity detection. For examination purposes, it has been interpreted to mean any vibration elasticity detection. 
Claim 2 recites the limitation “to vibrate for strain detection” in line 4. It is unclear if this is the strain detection of claim 1 or of claim 2 line 2 or a different strain detection. For examination purposes, it has been interpreted to mean any strain detection. 
Claim 2 recites the limitation “to cause the biological tissue to deform” in line 7-8. It is unclear if this is the deformation of the biological tissue which is recited in claim 1 or a different deformation. It is further unclear if the vibration is the external force of claim 1. For examination purposes, it has been interpreted to mean a different deformation.
Claim 4 recites the limitation “a parameter” in line 2. It is unclear if this is the same parameter of line 1 or a different parameter. For examination purposes, it has been interpreted to mean any parameter. 
Claim 6 recites the limitation “controls part or all of the multiple elements” in line 3 it is unclear if this is the part of claim 1 line 12, 14, 17, or 19 or a different part. For examination purposes, it has been interpreted to mean any part.

Claim 7 recites the limitation “the second predetermined time period is a third predetermined time period after the vibration for vibration elasticity detection starts plus a fourth predetermined time period after an end of the vibration for vibration elasticity detection” in lines 3-5. It is unclear if the third and fourth predetermined time are the same since both would start after the start of the vibration. For examination purposes, it has been interpreted to mean the second predetermined time occurs after the vibration for vibration elasticity detection starts. 
Claim 8 recites the limitation “the transducer differently marks the ultrasound echo data for strain detection and the ultrasound echo data for vibration elasticity detection received” in lines 2-3. It is unclear how the transducer marks ultrasound echo data in light of the 35 U.S.C. 112(a) rejection previously set forth. For examination purposes, it has been interpreted that the ultrasound echo data for strain detection and the ultrasound echo data for vibration elasticity detection are different. 
Claim 10 recites the limitation “the ultrasound wave for strain detection” in line 2. It is unclear if this is the first ultrasound wave or the second ultrasound wave. For examination purposes, it has been interpreted to mean any ultrasound wave for strain detection. 
Claim 10 recites the limitation “the ultrasound wave for vibration elasticity detection” in lines 2-3. It is unclear if this is the first ultrasound wave or the second ultrasound wave. For examination purposes, it has been interpreted to mean any ultrasound wave for vibration elasticity detection.
Claim 10 recites the limitation “one vibration” in line 3. It is unclear if this is a vibration from the vibration control sequence or a different vibration. For examination purposes, it has been interpreted to mean any vibration. 

Claim 14 recites the limitation “a display interface” in lines 2-3. It is unclear if the display interface is a part of the claimed invention. Furthermore, it is unclear if the display interface is the display device of line 1 or a different display interface. For examination purposes, it has been interpreted to mean it may be the same as the display device or different. 
Claim 16 recites the limitation “controlling part or all of the multiple elements” in line 14. It is unclear if this is the same part controlled for transmission in line 12 or a different part. For examination purposes, it has been interpreted to mean either the same or different. 
Claim 16 recites the limitation “the vibration elasticity detection” in lines 3-4. It is unclear if the vibration elasticity detection is the same as the strain detection since the strain appears to be a vibration elasticity in its broadest reasonable interpretation. For examination purposes, it has been interpreted to mean either the same or different. 
Claim 16 recites the limitation “an ultrasound echo data for vibration elasticity detection” in line 16. It is unclear if this is the same as the ultrasound echo data for strain data. For examination purposes, it has been interpreted to mean either the same or different ultrasound echo data. 
Claim 17 recites the limitation “a vibration control sequence for strain detection” in lines 2-3. It is unclear if this is the strain detection of claim 16 or a different strain detection. For examination purposes, it has been interpreted to mean any strain detection. 
Claim 17 recites the limitation “a vibration control sequence for vibration elasticity detection” in line 3. It is unclear if this is the vibration control sequence for strain detection or a different vibration control sequence. Furthermore, it is unclear if this is the vibration elasticity detection of claim 16 or a different vibration elasticity detection. For examination purposes, it has been interpreted to mean 
Claim 17 recites the limitation “a vibration for strain detection” in line 5. It is unclear if this is the vibration control sequence for strain detection or if this is a different vibration. It is further unclear if this is the same strain detection of claim 17 line 2 or claim 16 or a different strain detection.  For examination purposes, it has been interpreted to mean any vibration for any strain detection.
Claim 17 recites the limitation “a vibration for vibration elasticity detection” in line 5. It is unclear if this is the vibration control sequence for strain detection or if this is a different vibration. It is further unclear if this is the same vibration elasticity detection of claim 17 line 3 or claim 16 or a different vibration elasticity detection.  For examination purposes, it has been interpreted to mean any vibration for any vibration elasticity detection. 
Claim 17 recites the limitation “transmits an ultrasound wave for strain detection” in lines 8-9. It is unclear if this is the ultrasound wave of claim 16 or a different ultrasound wave. For examination purposes, it has been interpreted to mean any ultrasound wave. 
Claim 17 recites the limitation “transmits an ultrasound wave for vibration elasticity detection” in lines 9-10. It is unclear if this is the ultrasound wave of claim 16, the ultrasound wave for strain detection of claim 17 or a different ultrasound wave. For examination purposes, it has been interpreted to mean any ultrasound wave. 
Claim 17 recites the limitation “receives corresponding echoes” in lines 10-11. It is unclear if these are the echoes of claim 16 or different echoes. For examination purposes, it has been interpreted to mean either the same or different echoes. 
Claim 17 recites the limitation “transmits continuously ultrasound waves” in lines 11-12. It is unclear if this includes the ultrasound wave of claim 16 or if these are different ultrasound waves. For examination purposes, it has been interpreted to mean any ultrasound wave. 

Claim 19 recites the limitation “generating in the biological tissue a shear wave propagating to inside of the biological tissue” in lines 8-9. It is unclear if this shear wave is generated by the deformation of line 2 or if this is a separate generation. For examination purposes, it has been interpreted that the shear wave may be generated by the deformation generated or in a separate instance.
Claim 19 recites the limitation “transmitting an ultrasound wave to the biological tissue” in line 10. It is unclear if this is one of the ultrasound waves of line 3 or a separate ultrasound wave. For examination purposes, it has been interpreted to mean either the same or different ultrasound wave. 
Claim 19 recites the limitation “receiving ultrasound echoes” in line 11. It is unclear if these are the same ultrasound echoes of line 4 or different ultrasound echoes. For examination purposes, it has been interpreted to mean either the same or different ultrasound echoes. 
Claim 19 recites the limitation “an ultrasound echo data” in line 12. It is unclear if this is the ultrasound echo data of line 4 or is different ultrasound echo data. For examination purposes, it has been interpreted to mean either the same or different ultrasound echo data. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 12, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190083067 A1) in view of Kim and Song et al. (US 20150164473 A1), hereinafter Song.
Regarding claim 1,
Kim teaches an ultrasound elasticity measurement device, comprising :
An ultrasound probe (at least fig. 1 (126) and corresponding disclosure) comprising a vibrator (at least fig. 1 (111) and corresponding disclosure) and a transducer (at least fig. 1 (126) and corresponding disclosure. Examiner notes the probe has been interpreted as a transducer in its broadest reasonable interpretation), wherein the transducer comprises multiple elements (at least fig. 1 (124) and corresponding disclosure)
A transmitting/receiving controller (at least fig. 1 (122 and 128) and corresponding disclosure) configured to generate a transmitting sequence group ([0049] which discloses the transmitter transmits a signal (i.e. a transmitting sequence group in its broadest reasonable interpretation) to the transmit beamformer) and output the transmitting sequence group to the ultrasound probe (126); and 
A vibration controller (at least fig. 1 (102) and corresponding disclosure) connected to a vibrator (111) and configured to generate a vibration control sequence ([0053] which discloses the controller circuit activates the shear wave generator by generating one or more pulses (i.e. a vibration control 
Wherein the vibrator obtains the vibration control sequence ([0053] which discloses the one or more pulse are received by the shear wave generator (i.e. vibrator 111)) and drives the transducer to vibrate according to the vibration control sequence to generate a shear wave that propagates to inside of a biological tissue in a region of interest ([0053] which discloses the shear wave generator is activated to form a shear wave)
the transmitting sequence group 
controls part or all of the multiple elements to transmit a first ultrasound wave to the biological tissue to detect a deformation of the biological tissue caused by an external force (at least fig. 3 (308) and corresponding disclosure. [0050] which discloses the ultrasonic signals generated by the transducer elements may be for detecting changes in position within the anatomic structure or differences in compression displacement of the tissue (e.g. strain) (i.e. deformations of the biological tissue). Examiner notes that a first ultrasound wave would be transmitted to acquire the ultrasound images in the step for obtaining 1D shear wave data [0064]) and 
controls part or all of the multiple elements to transmit a second ultrasound wave a position where the shear wave passes to detect the shear wave (at least fig. 3 (302) and corresponding disclosure. [0050] which discloses the transmitted ultrasonic signals may also be used for tracking shear waves. Examiner notes that a second ultrasound wave would be transmitted in order to acquire the ultrasound images in the step for obtaining 2D Shear wave data [0061])
Wherein part or all of the multiple elements to receive echoes of the first ultrasound wave to obtain an ultrasound echo data for strain detection ([0064] which discloses acquiring ultrasound images 
wherein part of all of the multiple elements to receive echoes of the second ultrasonic wave to obtain an ultrasound echo data for vibration elasticity detection ([0061] which discloses generating 2D shear wave data by receiving 2D shear wave data (i.e. an ultrasound echo data for vibration elasticity detection) and as the shear waves are formed the ultrasound probe 126 continually acquires ultrasound image. Examiner notes the pressure and/or velocity of the shear wave is measured from the 2D shear wave data, thus the shear wave is detected)
A data processor (at least fig. 1 (102) and corresponding disclosure) configured to: 
calculate a strain elasticity result ([0064] which discloses the controller circuit compares the ultrasound images from the 1D ultrasound data to identify (i.e. calculate) tissue displacement (i.e. strain elasticity result) of the anatomical structure) according to the ultrasound echo data for strain detection (examiner notes the ultrasound images are the ultrasound echo data for strain detection) and 
calculate a vibration elasticity ([0062] which discloses the controller circuit can calculate the velocity of the shear wave traversing through that anatomical structure) according to the ultrasound echo data for vibration elasticity detection ([0061] which discloses the velocity can be determined from the 2D shear wave data).

Kim fails to explicitly teach wherein the transmitting/receiving controller generates a receiving control signal and outputs the receiving control signal to the ultrasound probe.
Song, in a similar field of endeavor involving ultrasonic control teaches an ultrasound probe (at least fig. 1 (102) and corresponding disclosure) comprising a transducer (102) wherein the transducer (102) comprises multiple elements (at least fig. 1 (114) and corresponding disclosure) 

wherein the transmitting sequence group controls all or part of the multiple elements to transmit an ultrasound wave ([0117] which discloses the control signal controls transmission such that signals may be transmitted using all of the elements or using elements of one of the rows)
the receiving control signal controls part or all of the multiple elements to receive echoes of the ultrasound wave ([0118] which discloses the control signal is generated to activate the selected ultrasonic transducer elements for reception)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include a transmitting/reception controller of Song in order to activate the desired elements for transmission/reception accordingly.  


Regarding claim 2,
Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches wherein the vibration control sequence comprises a vibration control sequence for vibration elasticity detection ([0061] which discloses generating one or more pulses at a fixed frequency for the 2D shear wave data (i.e. for the vibration elasticity detection)) and a vibration control sequence for strain 

Regarding claim 3,
Kim, as modified, teaches the elements of claim 2 as previously stated. Kim further teaches wherein there is a time interval between the vibration for strain detection and the vibration for elasticity detection (at least fig. 3 (302 and 310) and corresponding disclosure). Examiner notes there is a time interval between the vibrations since the method goes through a plurality of steps between the 2D shear wave data collection and the 1D shear wave data collection)

Regarding claim 4,
Kim, as modified, teaches the elements of claim 2 as previously stated. Kim further teaches wherein a parameter of the vibration control sequence for strain detection and a parameter of the vibration control sequence for vibration elasticity detection are different (Examiner notes the vibration control sequence for strain detection (i.e. 1D shear wave data) comprises transient impulse and the vibration control sequence for vibration elasticity detection (i.e. 2D shear wave data comprises one or more pulses)

Regarding claim 5,
Kim, as modified, teaches the elements of claim 2 as previously stated. Kim further teaches wherein the transducer transmits the first ultrasound wave for the vibration for strain detection ([0036] and [0064] which discloses acquiring ultrasound images for the 1D shear wave data (i.e. for strain detection). Examiner notes acquiring the ultrasound images would include transmitting the first ultrasound wave) and transmits the second ultrasound wave for the vibration for vibration elasticity detection ([0061] which discloses acquiring ultrasound images for the 2D shear wave data (i.e. for vibration elasticity detection). Examiner notes acquiring the ultrasound images would include transmitting the second ultrasound wave)

Regarding claim 6,
Kim, as modified, teaches the elements of claim 1 as previously stated. Yin further teaches wherein the transmitting sequence group comprises a first transmitting sequence and a second transmitting sequence, and wherein the first transmitting sequence controls part or all of the multiple elements to transmit the first ultrasound wave in a first predetermined time period ([0064] which discloses the controller circuit continually acquires the ultrasound images as the shear wave traverses through the anatomical structure. Examiner notes the time period in which the first ultrasound wave is predetermined in that the system is configured to control the imaging parameters) and the second transmitting sequence controls part or all of the multiple elements to transmit the second ultrasound wave in a second predetermined time period ([0061] which discloses the controller circuit continually acquires the ultrasound images as the shear waves are formed)



Regarding claim 9, 
Kim, as modified, teaches the elements of claim 2 as previously stated. Kim further teaches wherein the vibration control sequence for vibration elasticity detection and the vibration control sequence for strain detection are a different vibration control sequence, however, Kim teaches that the 1D shear wave image may contain pixel information representing a pressure as the shear wave traverses through the anatomical structure and include information representing a velocity of the shear wave ([0068]). Examiner notes that this means a vibration elasticity detection may occur for the same vibration control sequence as the strain detection. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include the same vibration control sequence for vibration elasticity detection and strain detection in order to reduce the processing required to generate both 1D shear wave data and 2D shear wave data. 

	Regarding claim 12,
	Kim, as modified teaches the elements of claim 1 as previously stated. Kim further teaches a controller (at least fig. 1 (102) and corresponding disclosure) respectively connected to the vibration controller (102) and the transmitting/receiving controller (122 and 128) (Examiner notes in the modified system the transmission/receiving controller of song is connected to a controller (110) and would therefore be connected to the controller 102 accordingly) and configured to control output sequences of the transmitting/receiving control signal and the vibration control sequence (Examiner notes the controller 102 and 110 of Kim are configured to control the transmitting/receiving control signal and the vibration control sequence accordingly)

	Regarding claim 13,
	Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches wherein the transmitting/receiving controller (122 and 128) is connected with the vibration controller (102) and configured to output the transmitting sequence group and the receive control signal when the vibration controller outputs the vibration control sequence ([0061] and [0064] which discloses that when the shear waves are generated by the vibration control sequence, the ultrasound system is configured to acquire images. Examiner notes that in acquiring the images, the transmitting sequence group and the receive control signal are necessarily output).

	Regarding claim 16,
	Kim teaches an ultrasound elasticity measurement method, comprising: 
	Receiving an instruction for simultaneously performing a strain detection and a vibration elasticity detection to enter a mode of simultaneously performing the strain detection and the vibration elasticity detection ([0046] which discloses the user interface components may be used to instruct the controller circuit to perform one or more operations described herein. Examiner notes the instructions for performing the 1D shear wave imaging would be received accordingly. Examiner further notes the 1D shear wave imaging would perform strain detection and a vibration elasticity detection since it can be used to identify displacement (i.e strain detection) and [0035] which discloses characteristic vectors of the 1D shear wave data represent pressure or speed of the shear wave traversing through the anatomical structure (i.e. vibration elasticity detection));
	Outputting a vibration control sequence ([0053] which discloses the controller circuit activates the vibrator to generate one or more pulses to form a transient impulse (i.e. a vibration control sequence)) to a vibrator (at least fig. 1 (111) and corresponding disclosure), wherein the vibrator drives a transducer of an ultrasound probe (at least fig. 1 (126) and corresponding disclosure) to vibrate according to the vibration control sequence ([0064] which discloses the shear wave generator 111 
	Outputting a transmitting sequence group to the ultrasound probe ([0049] which discloses the transmitter transmits a signal (i.e. a transmitting sequence group in its broadest reasonable interpretation) to the transmit beamformer. Examiner notes the signal would then be outputted to the ultrasound probe in order to transmit accordingly);
	Controlling part or all of the multiple elements of the ultrasound probe according to the transmitting sequence group to transmit an ultrasound wave to the biological tissue in a region of interest and controlling part or all of the multiple elements to receive echoes of the ultrasound wave to obtain an ultrasound echo data for strain detection and an ultrasound echo data for vibration elasticity detection ([0064] which discloses acquiring ultrasound images (i.e. M-mode images) as part of the 1D shear wave data interpreted as ultrasound echo data for strain detection and vibration elasticity detection. Examiner notes in acquiring ultrasound images the ultrasound probe would transmit an ultrasound wave according to the transmitting sequence group accordingly and receive echoes from the ultrasound wave); and 
	Calculating, by a data processor (at least fig. 1 (102) and corresponding disclosure), a strain elasticity result ([0064] which discloses identifying (i.e. calculating) a displacement (interpreted as a strain elasticity result in its broadest reasonable interpretation) according to the ultrasound echo data for strain detection (i.e. according to the 1D shear wave data from the M-mode images acquired) and calculating a vibration elasticity result ([0064] which discloses the tissue displacement is indicative of a 

	Kim fails to explicitly teach controlling all or part of the multiple elements according to a receive control signal to receive echoes of the ultrasound wave.
	Nonetheless, Song in a similar field of endeavor involving teaches outputting a transmitting sequence group and a receiving control signal to an ultrasound probe ([0117] and [0118] which discloses the control signals are sent to the transmission signal generator (130) and the multiplexer (150), both of which are in the ultrasound probe (102)) ; 
Controlling part or all of multiple elements according group to transmit according to the transmitting sequence group ([0117] which discloses a control signal (i.e. transmitting sequence group) controls the transmission of ultrasonic signals such that they may be transmitted sequentially using the elements of the row)
Controlling part or all of the multiple elements according to the receiving control signal ([0118] which discloses the controller generates a control signal to be activated in reception of echo signals) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include a transmitting/reception controller of Song in order to activate the desired elements for transmission/reception accordingly.  

	Regarding claim 17,
	Kim, as modified, teaches the elements of claim 16 as previously stated. Kim further teaches wherein the vibration control sequence comprises a vibration control sequence for strain detection ([0064] which discloses the vibrator 111 generates a transient impulse for the 1D shear wave data which 
	The vibrator (111) drives the ultrasound probe according to the vibration control sequence to perform a vibration for strain detection (i.e. transient impulse) and a vibration for vibration elasticity detection (i.e. plurality of pulses) 
	Wherein the ultrasound probe transmits an ultrasound wave for strain detection for the vibration for strain detection ([0036] and [0064] which discloses acquiring ultrasound images (M-mode images) in response to the transient impulse from the vibrator. Examiner notes the probe would transmit an ultrasound wave for strain detection to acquire the images) and wherein the ultrasound probe transmits an ultrasound wave for vibration elasticity detection for the vibration for elasticity detection ([0061] which discloses acquiring images (B-mode images) in response to the plurality of pulses. Examiner notes the probe would transmit an ultrasound wave for vibration elasticity detection to acquire the images) and receive corresponding echoes (Examiner notes in the acquisition of the M-mode and B-mode images corresponding echoes would be received).

	Regarding claim 18,
	Kim, as modified, teaches the elements of claim 16 as previously stated. Kim further teaches simultaneously displaying the strain elasticity result (at least fig. 6 (604) which is an image of the 1D shear wave data [0036] which discloses the 1D shear wave data represents tissue displacement (i.e. the strain elasticity result) and the vibration elasticity result on a display interface (at least fig. 1 (138) and corresponding disclosure) ([0068] which discloses the 1D shear wave image includes numerical information representing a mean pressure (i.e. the vibration elasticity result))

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as applied to claim 6 above and further in further view of Chen et al. (US 20170333005 A1), hereinafter Chen and Zhai et al. (US 20180296181 A1), hereinafter Zhai.
Regarding claim 7,
Kim, as modified, teaches the elements of claim 6 as previously stated. Kim fails to explicitly teach where in the first predetermined time period is the same as a period of the vibration for strain detection 
Chen teaches transmitting an ultrasound wave in a first predetermined time period which is the same as a period of vibration for strain detection ([0032] which discloses acquiring images of a subject while applying continuous vibration)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include the first predetermined time period as taught by Chen in order to detect the deformations of the tissue as the vibrations are occurring accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
 
It is unclear if the second predetermined time period is a third predetermined time period after the vibration for vibration elasticity detection starts plus a fourth predetermined time period after an end of the vibration for vibration elasticity detection. 
	Zhai teaches applying a mechanical vibration to a subject and transmitting a second ultrasound wave in a second predetermined time period wherein the second predetermined time period is a third predetermined time period after the vibration elasticity detection starts plus a fourth predetermined time period after an end of the vibration elasticity detection ([0035] which discloses emitting a series of ultrasonic signals during a certain period of time when the shear wave is propagating in the viscoelastic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include the second predetermined time period as taught by in order to ensure the entirety of the shear wave is detected as it propagates through the tissue. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as applied to claim 1 above, or alternatively in view of Melamed et al. (US 20110237939 A1), hereinafter Melamed.
Regarding claim 8,
Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches wherein, the transducer differently marks the ultrasound echo data for strain detection ([0064] discloses the 1D shear wave data (i.e. ultrasound data for strain detection) is M-mode data) and the ultrasound echo data for vibration elasticity detection ([0061] discloses the 1D shear wave data (i.e. ultrasound data for strain detection) is B-mode data. Additionally examiner notes the ultrasound echo data is marked differently according to fig. 4 (vibration elasticity detection) and fig. 6 (strain detection)) received. Examiner notes the transducer would mark the ultrasound echo data as M-mode or B-mode accordingly. 
Alternatively, Melamed, in a similar field of endeavor involving medical imaging, teaches a data acquisition subsystem which tags (i.e. marks) signals according to a time at which the signals were collected.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include marking the echo data as taught by Melamed, in order to identify the timing at which the signals were collected accordingly. 

	Examiner notes in the modified system the echo data would comprise different marks since the data is collected at different times. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as applied to claim 9 above and further in further view of Tamura (US 20130261453 A1).
Regarding claim 10,
Kim, as modified, teaches the elements of claim 9 as previously stated. It appears that in the modified system transducer simultaneously (in the instance in which they are the same wave)  or sequentially ([0064] which discloses multiple M-mode images are acquired. Examiner notes the multiple images would include sequentially transmitted waves) transmits the ultrasound wave for strain detection and the ultrasound wave for vibration elasticity detection for one vibration (i.e. the transient impulse for the 1D shear wave data).
Nonetheless, Tamura in a similar field of endeavor involving shear wave imaging, teaches multiple transmitted ultrasound beams may be simultaneously formed and received ultrasound signals are processed to obtain tissue displacement and shear wave propagation velocity ([0089] which discloses the multiple transmitted beams and further discloses that the shear wave/strain processor may perform shear wave and strain processing on the received data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim to include transmitting multiple ultrasound beams at the same time in order to reduce the transmission time required to detect the strain and shear wave data. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as applied to claim 1 above and further in further view of Fukumoto (US 20110096958 A1).
	Regarding claim 11,
	Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches an embodiment of a mode of simultaneously performing the strain detection and the vibration elasticity detection ([0064] which discloses the displacement (i.e. strain detection in its broadest reasonable interpretation) and the pressure of the shear wave data may be determined from the 1D shear wave data).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include simultaneously performing strain detection and vibration elasticity detection as taught by the Kim in order to reduce the amount of data processed by only collecting 1D shear wave data.  
Kim fails to explicitly teach wherein the vibration controller periodically generates the vibration control sequence, and the transducer periodically transmits ultrasound waves and receives echoes for periodical vibrations.
Fukumoto, in a similar field of endeavor involving shear wave imaging, teaches periodically generating a vibration control sequence ([0102] which discloses the vibrator is periodically pressured and relaxed)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include periodically generating the vibration control sequence as taught by Fukumoto in order to provide updated shear wave data.
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include periodically . 

	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Song as applied to claim 1 above and further in further view of Yin et al. (US 20190254639 A1), hereinafter Yin or Yelena Tsymbalenko (US 20150209013 A1), hereinafter Yelena. 
	Regarding claim 14,
	Kim, as modified, teaches the elements of claim 1 as previously stated. Kim further teaches further comprising a display device (at least fig. 1 (138) and corresponding disclosure) configured to simultaneously display the strain elasticity result and a vibration elasticity result on a display interface (at least fig. 6 (602) and corresponding disclosure. [0068] which discloses the 1D shear wave image may include numerical information representing a velocity of the shear wave traversing through the anatomical structure)
	It is unclear if the vibration elasticity result displayed is the same vibration elasticity result determined from the 2D shear wave data.
	Nonetheless, Yin, in a similar field of endeavor involving shear wave imaging, teaches simultaneously displaying a strain elasticity result and a vibration elasticity result on a display interface ([0024] which discloses a display apparatus configured to display the quantitative shear wave elasticity image and [0074] which discloses the quantitative shear wave elasticity image is obtained according ot the shear wave velocity (c) and strain, thus the strain elasticity and vibration elasticity result are thus simultaneously displayed by the quantitative shear wave elasticity image)
	Alternatively, Yelena teaches simultaneously displaying a strain elasticity result and a vibration elasticity result (at least fig. 6 (614) and corresponding disclosure or at least fig. 5 (508) and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kim, as currently modified, to include simultaneously displaying the strain elasticity result and the vibration elasticity result as taught by Yin in order to visualize a quantitative shear wave elasticity image or as taught by Yelena in order to visualize the shear wave image results and the strain image results side by side or overlaid. 
	
	Regarding claim 15,
	Kim, as modified, teaches the elements of claim 14 as previously stated. Kim further teaches wherein the data processor is further configured to generate an ultrasound image according to the ultrasound echo data for strain detection (at least fig. 2 (214) and corresponding disclosure) and the display device (138) is further configured to display the ultrasound image.
	 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Yelena. 
	Regarding claim 19,
	Yin teaches an ultrasound elasticity measurement method, comprising:
 	generating a deformation in a biological tissue ([0022] which discloses transmitting an ARFI pulse and [0005] which discloses the ARFI causes the tissue to deform) ; 
	transmitting ultrasound waves ([0022] which discloses transmitting a sequence of detection pulse signals i.e. ultrasound waves) to the biological tissue before and after the deformation at least fig. 4 and corresponding disclosure. Examiner notes that [0079] discloses the head of the sequence is one or more detection pulses, short pulses used as reference signals for tissue displacement (i.e. strain 
	calculating a strain elasticity result according to the ultrasound echo data for strain detection ([0024] which discloses calculating a strain according to the ARFI echo signal); 
	generating in the biological tissue a shear wave propagating to inside of the biological tissue ([0021] which discloses transmitting a shear wave exciting pulse)
	transmitting an ultrasound wave to the biological tissue ([0021] which discloses transmitting a detection pulse signal (i.e. ultrasound wave)) through the ultrasound probe to track a propagation of the shear wave and receiving ultrasound echoes ([0024] which discloses receiving shear wave echo signals) to obtain an ultrasound echo data for vibration elasticity detection;
	calculating a vibration elasticity result according to the ultrasound echo data for vibration elasticity detection ([0024] which discloses calculating a single- point shear wave velocity at the specified position according to the shear wave echo signal); and 
	simultaneously displaying the strain elasticity result and the vibration elasticity result (at least fig. 1 (S400) and corresponding disclosure. [0024] which discloses the quantitative shear wave elasticity image is displayed and [0074] which discloses the quantitative shear wave elasticity image is obtained from the shear wave velocity and strains calculated) . 
	
	While it appears the reference pulses would be used to obtain ultrasound data before the deformation, this is not explicitly disclosed by Yin.
	Nonetheless, Yelena, in a similar field of endeavor involving shear wave imaging, teaches measuring the echoes scattered from the ROI before and after the ROI is compressed ([0055]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793